Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 September 2020 has been entered.
 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement filed 19 February 2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure 
The 19 February 2020 submission contains two documents.  Only one document is listed on the IDS form.  The NPL document not listed has not been considered because it was not listed on the IDS.  Also, the document is in a foreign language and therefore would fail to comply with the requirements, even if it was properly listed.
Correction and/or clarification is requested.

Claim Interpretation
The recitation of an “in-line wet bench” has been interpreted as a plurality of rollers.  No additional structures appear to be claimed or disclosed.   
Should Applicant wish to amend the claims to include additional subject matter beyond the conveyor rollers, these feature(s) will need to be included in proper drawings without adding new matter, as the drawings must show every feature specified in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “wherein the smooth region and the rough regions are configured so as to be integral such that the conveyor roller is axially continuous”.  First, “the smooth region” and “the rough regions” lack antecedent basis.  In order to expedite examination, Examiner has assumed the claim is meant to refer to “the plurality of smooth regions” and “the plurality of rough regions” and has examined accordingly.  Second, claim 1 clearly recites that plurality of regions alternate and have different roughnesses and different heights.  Thus, it is unclear what the term “axially continuous is meant to include or not include.  Examiner notes that the term is not used in the original disclosure such that its definition can be found therein.  In order to expedite examination, Examiner has assumed that they are meant to be provided as parts of a single axial structure, for example a roller, and has examined accordingly.
Clarification and/or correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP Patent Pub. No. 2006-196783A to Asai et al. in view of U.S. Patent Pub. No. 2012/0037478 A1 to Shih et al.
Regarding claim 1, in Figs. 1-4, Asai et al. disclose a conveying device substantially as claimed and comprising:  a plurality of conveyor rollers (34, 51, 55) capable of in-line transportation of semiconductor wafer along a conveying direction, said conveyor rollers in each case rotatable about a rotation axis, wherein the rotation axes are disposed to mutually parallel (to one another) and perpendicular to the conveying direction, and each of the plurality of conveyor rollers have a cylindrical conveying portion which extends axially along the respective rotation axis and forms a conveyor roller surface (42, 52, 56), and wherein the conveyor-roller surface includes a plurality of smooth regions (grooves 53 and 57b) and distributed axially and a plurality of rough regions (regions between grooves), wherein the plurality of smooth regions and the plurality of rough regions alternate axially such that each smooth region is between a pair of rough regions, and each of the plurality of rough regions extend radially further than each of the smooth regions, such that each conveyor roller is configured to bear (i.e. capable of bearing) said semiconductor wafers during transportation on the plurality of rough regions. Furthermore, Asai et al. teach the smooth region has a surface roughness value of less than 10 µm (see, e.g., para. 47).
Although Asai et al. do teach that dimensions of the rollers may be optimized based on the article to processed (see, e.g., para. 42 of translation), Asai et al. fail to specifically disclose the rough regions having surface roughness values of more than 100 µm.  Note:  Asai et al. teaches a similar 
Shih et al. disclose optimizing surface roughness of a conveyor roller by providing smooth and rough portions in an axial direction thereof for the purpose of avoiding uncontrolled sliding of a substrate (see, e.g., abstract, paras. 33, 36 and claims).
Regarding the specifically claimed values of surface roughness in consideration of the teachings of Asai et al. and Shih et al., Examiner additionally notes that the courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided an optimized conveyor roller surface in Asai et al. comprising smooth and rough regions with optimized values in order to avoid uncontrolled sliding as taught by Shih et al.
With respect to claim 2, as detailed above with respect to Asai et al. and Shih et al., the characteristics of each of the conveyor-roller surfaces are optimizable for various reasons clearly stated in both.  Also, as detailed above, the courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claim 3, in the conveyor rollers of Asai et al., at least in a region of the conveyor-roller surface the conveyor roller may have a roller material of polyethylene or polypropylene (see, e.g., para. 26 of translation).
With respect to claim 4, in Shih et al. the smooth and rough regions are configured so as to be axially-continuous based on their attachment to a rotatable shaft (41).
With respect to claim 5, the modified apparatus of Asai et al. may be used for wet chemical treatment of semiconductor wafers using the conveyor rollers described above (see, e.g., Figs 1a-b and para. 33).   Additionally, Asai et al. and Shih et al. both teach that the surface roughness of the roller can be optimized to provide desired transportation of the article transported/worked upon.  Yet again, it is noted that the courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claims 6-8, again as detailed above, Asai et al. and Shih et al. teach optimizing the characteristics of the conveyor-roller surface, which includes the smooth and rough portions in order to optimize substrate conveyance.  
With respect to claim 9, the cylindrical conveying portion comprises a polymer sheathing (42, 52) on a conveyor roller core (41), the polymer sheathing comprising the plurality of smooth regions and the plurality or rough regions.  Also see, e.g., para. 26 of translation.

Response to Arguments
Applicant's arguments filed 16 September 2020 have been fully considered but they are not persuasive or are moot because the arguments do not apply to the references as applied in the current rejection.
Regarding subject matter that would advance prosecution and potentially overcome the prior art of record, Examiner suggests amendment of method of claim 5 to include the disclosed (but unclaimed) features indicating that a plurality of wafers are processed simultaneously while supported on adjacent inner rough regions of the plurality or rough regions, wherein the each of the inner rough regions is configured to support two substrates simultaneously for processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716